Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claim to priority as a 371 filing of PCT/EP2018/075458 filed on September 20, 2018, which claims benefit to DE 102017121840.8 filed on September 20, 2017 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed on March 17, 2020 has been considered by the Examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “number of adjustable ventilation openings”; “at least one lighting module”; “at least one optical  fibre cable”; “a heating function group counter-element”; “drive module”; and “at least one control module” and “at least one power supply module” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 3 are objected to because of the following informalities:
In claim 1, the term “a heating function group” recited in line 7 should be changed to “the heating function group”
In claim 3, the term “the food carrier function group” recited in line 3-4 should be changed to “the food carrying function group”
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dorwig (DE 20309120) (cited by Applicant).
Regarding claim 1, Dorwig discloses a gyros-charcoal-grill with at least a grill  (main Fig. shown grill with food on skewer) configuration for grilling food and carrying configuration for carrying the grill, a heating function group (via 6), a replaceable heating module (charcoal cassette 6) for heating the food with a vertical radiating surface in the grilling configuration, and a food carrying function group (4/5) connected with the heating function group (via 6) with a food carrying module (5) wherein the heating function group includes at least a guidance device for guiding the heating module (the charcoal cassette 6 screwed on the base frame 4 shall be filled from the above) and a number of fastening elements for detachable fastening of the heating module (6) to the heating function group (6), and the food carrying module (5) includes at least a food carrier for taking the food in the grilling configuration, mounted to rotate (via motor 8) about a vertical axis in front of the radiating surface (Figures and English translation).
Regarding claim 2, Dorwig discloses the heating function group (6) and the food carrying function group (4/5) are interconnected detachably via a number of connection elements (main Fig. and Fig. 3; screws and bolts), wherein the connection elements are designed for movable connection of the heating group (6) with the food carrying function group (4/5).
Regarding claim 3, Dorwig discloses the food carrying function group (4/5) includes a number of fastening element for detachable fastening of the food carrying module (7) to the food carrier function group and a guidance device for guiding the food carrying module (7) (main Figure and Fig. 2-3).
Regarding claim 8, Dorwig discloses wherein the at least one food carrier (5) is fastening detachably to a holding element (see Fig. label page 6); and is fastening eccentrically to the rotating axis at a L-shaped, holding element).
Regarding claim 10, Dorwig discloses at least one power supply module (battery for the motor 8) for supplying at least one function group of the grill energy, wherein the food varying function group includes a number of fastening elements for detachable fastening of the power supply module to the food carrying function group.  Note: it is inherently that the battery is encasing to the motor 8 with fastening for securing the battery to the motor housing).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorwig (DE 20309120) in view of West et al. (US Pub. 2019/0117017) (new cited).
Regarding claim 4, Dorwig discloses substantially all features of the claimed invention as set forth above except wherein at least one of :the connection element is formed as a socket and the counter-element as a plug complementary to the socket; and the counter-element is integrated into the heating function group guidance device.  West et al. discloses wherein at least one of :the connection element is formed as a socket and the counter-element as a plug complementary to the socket; and the counter-element is integrated into the heating function group guidance device (Par. 28, 33, 44 and 54-57).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Dorwig, wherein at least one of :the connection element is formed as a socket and the counter-element as a plug complementary to the socket; and the counter-element is integrated into the heating function group guidance device, as taught by West et al., for the purpose of providing the power supply for the igniter and reading temperature signal for the grill.
Regarding claim 6, West et al. discloses the heating module includes an ignition device (120) for lighting a fuel (charcoal cartridge 200) (Fig. 1-3; Par. 42-43).
Regarding claim 16, West et al. discloses the ignition device (120) is electric (Par. 43).
Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorwig (DE 20309120) in view of Viraldo (US Pub. 2004/0123857) (new cited).
Regarding claim 5, Dorwig discloses substantially all features of the claimed invention as set forth above including the heating module (6)  includes a solid fuel (charcoal) and an encasement enclosing the solid fuel (see Fig. label page 6), wherein the encasement  is heat-permeable at least in the area of the radiating surface except a number of adjustable ventilation openings which are at least one of at a side of the heating module acing a cooking area of the grill in the grilling configuration and at a side of the heating module facing away from the cooking area.  Viraldo discloses a number of adjustable ventilation openings (28 and 29) which are at least one of at a side of the heating module facing a cooking area of the grill in the grilling configuration and at a side of the heating module facing away from the cooking area (Fig. 1-5; Par. 24-25).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Dorwig, a number of adjustable ventilation openings which are at least one of at a side of the heating module acing a cooking area of the grill in the grilling configuration and at a side of the heating module facing away from the cooking area, as taught by Viraldo, for the purpose of controlling the air flow.
Regarding claim 7, Dorwig discloses substantially all features of the claimed invention as set forth above including wherein a housing function group (4 and 6) enclosing at least one cooking area (via 4) of the grill, wherein the housing function group is connected detachably via a number of connection elements (Fig. 2), with at least of the heating function group and the food carrying function group (5); includes a plurality of housing element (4 and 5), wherein at least one of the housing element (6) is designed as folding (“The charcoal cassette 6 screwed to the frame base frame 4”; by removed the screws and folding the cassette 6) except the housing function group includes a number of adjustable ventilation openings.  Viraldo discloses the housing function group includes a number of adjustable ventilation openings (28 and 29) (Fig. 1-5; Par. 24-25).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Dorwig, the housing function group includes a number of adjustable ventilation openings, as taught by Viraldo, for the purpose of controlling the air flow.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorwig (DE 20309120) in view of Tsontakis (US Pat. 6,837,1492004/0123857) (new cited).
Regarding claim 9, Dorwig discloses substantially all features of the claimed invention as set forth above including at least one drive module (8) for turning the at least one food carrier (7) about the rotating axis except the food carrier carrying function module includes a number of fastening elements for detachable fastening  of the drive module to the food carrying function.  Tsontakis discloses the food carrier carrying function module includes a number of fastening elements (46, 52 and 64) for detachable fastening  of the drive module (40) to the food carrying function (Fig. 1, 3-8; Col. 6, Line 62 to Col. 7, Line 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Dorwig, the food carrier carrying function module includes a number of fastening elements for detachable fastening  of the drive module to the food carrying function, as taught by Tsontakis, for the purpose of detaching the motor for insert the food item to the spit.
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorwig (DE 20309120) in view of Gilley (US Pub. 2001/0033484) (new cited).
Regarding claim 11, Dorwig discloses substantially all features of the claimed invention as set forth above except at least one light module with at least one light source for illuminating the grill and/or the food, wherein at least one of the food carrying function group and a grill housing function group including a number of fastening elements for detachable fastening of the lighting module to the relevant function group.  Gilley discloses at least one light module (via 80) with at least one light source (80) for illuminating the grill (10) and/or food , wherein a grill housing function group (via hood 70) include a number of fastening elements (84) for detachable fastening of the lighting module to the relevant function group (Fig. 1 and 3-4; Par. 16 and 20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Dorwig, at least one light module with at least one light source for illuminating the grill and/or the food, wherein at least one of the food carrying function group and a grill housing function group including a number of fastening elements for detachable fastening of the lighting module to the relevant function group, as taught by Gilley, for the purpose of providing a light for illuminating the cooking area.
Regarding claim 12, Gilley discloses wherein at least one optical fiber cable for conducting light from the at least one light source (80) of the lighting module to the food (Par. 18).
Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorwig (DE 20309120) in view of West et al. (US Pub. 2019/0117017) and Brija (US Pat. 9,402,228) (new cited).
Regarding claim 13, Dorwig discloses substantially all features of the claimed invention as set forth above except at least one control module for monitoring, controlling and/or regulating a food cooking process, wherein at least one of the food carrying function group and a grill housing function group include a number of fastening element for detachable fastening of the control module to the relevant function group.  West et al. discloses a control module (160/170) for monitoring, controlling and/or regulating a food cooking process (Fig. 1A-1B; Par. 60-65).  Brija discloses a grill housing function group (via 109) include a number of fastening element for detachable fastening of the control module (305) (Fig. 3-5 and 14-16; Col. 3, Lines 44-60).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Dorwig, at least one control module for monitoring, controlling and/or regulating a food cooking process, for the purpose of controlling the cooking apparatus; and wherein at least one of the food carrying function group and a grill housing function group include a number of fastening element for detachable fastening of the control module to the relevant function group, as taught by Brija, for the purpose of detaching the control panel.
Regarding claim 14, West et al. discloses the control module includes at least one communication element for wireless exchange of measurement and/or control data with a mobile communication device (Fig. 1B and 3; Par. 60-65).
Regarding claim 15, West et al. discloses the control module (160, 170) includes a remotely readable display element for displaying an operating state of the grill and a cooking state of the food, wherein the display element includes a colour-changing light source (Fig. 1B; Par. 60-65 and 102).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        8/26/2022
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761